Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 6, 2013

                                          No. 04-13-00269-CV

                                  IN RE Andrea Hall DOOLITTLE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On April 29, 2013, Relator Andrea Hall Doolittle filed a petition for writ of mandamus
and an emergency motion to stay temporary orders. The court has considered Relator’s petition
for writ of mandamus and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus and emergency motion are DENIED. See TEX.
R. APP. P. 52.8(a). The court’s opinion will issue at a later date.


           It is so ORDERED on May 6, 2013.


                                                                   _____________________________
                                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2013.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court

           1
           This proceeding arises out of Cause No. 2010-CI-19384, styled In the Interest of C.P.D. and A.P.D.,
Children, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Michael E. Mery
presiding.